Exhibit 10.4
 
 
[ex10iv.jpg]
 
RELMADA
THERAPEUTICS
 
November 25nd, 2013
 
DOUGLAS J. BECK, CPA
46 Schenck Avenue
Great Neck, New York 11021
 
Dear Mr. Beck,
 
On behalf of Relmada Therapeutics, Inc. (the "Company"), I am pleased to offer
you the position of Chief Financial Officer ("CFO") (the "Employee"). Speaking
for myself, as well as the other members of the Company's Board of Directors
(the "Board"), we are all impressed with your credentials and look forward to
your future success in this position. The terms of your employment are set forth
herein (the "Employment Letter").
 
1. Position. The terms of your new position with the Company are as set forth
below:
 
(a)             You shall serve as Chief Financial Officer of the Company with
such responsibilities duties and authority as are assigned to you by the Chief
Executive Officer or designee after approval from the Board of Directors. These
responsibilities shall include all activities related with the financial control
and financial management of the Company as well as data management and
information technology as defined in the Schedule A "Duties". You shall perform
such other duties and shall have authority consistent with your position as may
be from time to time specified by the Board of Directors of the Company
("Board") and subject to the discretion of the Board. You shall report directly
to the Chief Executive Officer and shall perform your duties for the Company at
the Company's offices except for travel that may be necessary or appropriate in
connection with the performance of your duties hereunder. The offices will be
located in New York City at 546 Fifth Avenue, 14th Floor, New York, NY 10036.
 
(b)            You agree to devote your best efforts and substantially all of
your business time to advance the interests of the Company and to discharge
adequately your duties hereunder. You may hold up to one board seat on a
not-for-profit board that does not represent a conflict with the Company and
subject to Board approval after review of the time commitment involved.


 
 

--------------------------------------------------------------------------------

 
 
2. Start Date. Subject to fulfillment of any conditions imposed by this letter
agreement, you will commence this new position with the Company on December 2,
2013 ("Start Date"). The Company has the right to withdraw the offer
contemplated by this Letter Agreement if you are unable to fulfill the Start
Date requirement.
 
3. Proof of Right to Work . For purposes of federal immigration law, you will be
required to provide to the Company documentary evidence of your identity and
eligibility for employment in the United States. Such documentation must be
provided to us within three (3) business days of your date of hire, or our
employment relationship with you may be terminated.
 
4. Compensation.
 
(a)           Base Salary. You will be paid an annual base salary of two hundred
thousand dollars ($200,000), which will be paid in accordance with the Company's
regular payroll practices. Upon the one year anniversary of your Start Date, the
Board will review your base salary with the help of an independent compensation
consultant to adjust your base salary is to be competitively aligned to a range
between the 25th (twenty-fifth) and 75th (seventy-fifth) percentile of the
relevant market data of CFO positions of similarly situated publicly traded
Biotech companies; the Board shall review the amount of your base salary and
performance bonus, and shall determine the appropriate adjustments to each
component of your compensation within 60 days of the start of each calendar
year. Notwithstanding the foregoing, you understand and agree that the Board is
not required to increase the Base Salary to such, or any other amount
contemplated herein.
 
(b)           Performance Cash Bonus. You shall be entitled to participate in an
executive bonus program, which shall be established by the Board pursuant to
which the Board shall award bonuses to you, based upon the achievement of
written individual and corporate objectives such as the Board shall determine.
Upon the attainment of such performance objectives, in addition to your base
salary, you shall be entitled to a cash bonus in an amount to be determined by
the Board with a target of thirty-five percent (35%) of your base salary. In
addition, you will be eligible for a special bonus of $30,000 at the end of the
first quarter in which the Company's stock becomes publicly traded and the
Company has raised a minimum of $10 million in financing as part of the going
public process. You are also eligible to receive a $20,000 bonus if, in your
position as CFO, you complete the Company's 2013 financial audit by February 28,
2014; such bonus shall be reduced to $10,000 if such audit is complete by March
15, 2014. Within thirty (30) days after the Start Date, the Board shall
establish written individual and corporate performance objectives for 2014 and
the amount of the performance pro-rata bonus payable upon the attainment of each
objective. At least thirty (30) days before each subsequent calendar year, the
Board shall establish written individual and corporate performance objectives
for such calendar year and the amount of the performance bonus payable upon the
attainment of such objectives. Within sixty (60) days after the end of each
calendar year, the Board shall determine the amount of any performance bonus
payable hereunder. Any such performance bonus shall be due and payable within
ninety (90) days after the end of the calendar year to which it relates.
 
 
2

--------------------------------------------------------------------------------

 
 
(c)         Stock Option and Restricted Stock Grant. The Board has agreed to
grant to you an option to purchase common shares of the Company (the "Initial
Grant") under the Company's current Stock Option Plan. The Initial Grant will
consist of an option grant to purchase up to 3,341,984 common shares (the
"Options") of the Company representing one percent (1.0%) of the fully-diluted
common shares of the Company as of the date of this Employment Letter.
 
  (i)    Stock Options. The stock options of the Initial Grant will have an
exercise price equal to $0.08 cents per share of the Company's common stock
which is equal to fair market value of the Company as of the most recently
concluded private financing and is as determined by the Board of Directors on
the date of the grant. The stock options of the Initial Grant shall have a term
of 10 years starting at the signing of this Employment Letter (the "Grant
Date"). The stock options shall vest in compliance with Section 5(c)(ii) below.
 
  (ii)    Vesting Schedule. The stock options of the Initial Grant shall begin
to vest on the Grant Date based on the following vesting schedule: Twenty-five
percent (25%) of the stock options of the Initial Grant shall vest on the first
anniversary of the Grant Date and the remaining seventy-five percent (75%) shall
vest in equal quarterly increments of 6.25% of the initial Option Grant over the
following three (3) year period.
 
(d)     Withholding of Taxes. You understand that the services to be rendered
hereunder will cause you to recognize taxable income, which is considered under
the Internal Revenue Code of 1986, as amended, and applicable regulations
thereunder as compensation income subject to the withholding of income tax (and
Social Security or other employment taxes). You hereby consent to the
withholding of such taxes as are required by the Company.
 
5. Benefits.
 
(a)     Benefit Plan — Health Insurance, Retirement and Stock Option Plan. The
Company will provide you with the opportunity to participate in the standard
benefits plans currently available to other similarly situated employees. The
Company reserves the right to cancel and/or change the benefits plans it offers
to its employees at any time, subject to applicable law.
 
(b)     Vacation; Sick Leave. You will be entitled to 20 days paid vacation per
year, pro-rated for the remainder of this calendar year and pro-rated by the
number of hours worked. Vacation may not be taken before it is accrued. You will
be entitled to 5 days paid sick leave per year pro-rated.
 
(c)     Other Benefits. The Company will provide you with standard business
reimbursements (including mileage, supplies, long distance calls), subject to
Company policies and procedures and with appropriate receipts. In addition, you
will receive any other statutory benefits required by law.
 
 
3

--------------------------------------------------------------------------------

 
 
(d)     Reimbursement of Expenses. You shall be reimbursed for all normal items
of travel and entertainment and miscellaneous expenses reasonably incurred by
you on behalf of the Company provided such expenses are documented and submitted
in accordance with the reimbursement policies in effect from time to time.
 
6. Confidential Information and Invention Assignment Agreement. Your acceptance
of this offer and commencement of employment with the Company is contingent upon
the execution, and delivery to an officer of the Company, of the Company's
Confidential Information and Invention Assignment Agreement, a copy of which is
enclosed for your review and execution (the "Confidentiality Agreement"), prior
to or on your Start Date.
 
7. At-Will Employment and Termination of Employment.
 
(a)             The initial term of your employment shall be a period of one (1)
years from the Start Date (the "Initial Term"), provided that your employment
with the Company will be on an "at will" basis, meaning that either you or the
Company may terminate your employment at any time for any reason or no reason,
upon written notification to the other party, without further obligation or
liability, except that upon termination of your employment by the Company,
including change of control during the Initial Term, other than for cause, you
will be entitled to severance equal to 6 months base salary and health benefits.
For purposes of this Employment Letter, a "change in control" shall be defined
as the sale of more than fifty (50%) of the Company's outstanding capital stock
(other than in connection with an offering of the Company's securities in a
financing or a going public transaction), in a merger (or similar transaction
with the exclusion of a reverse merger) in which the Company is not the
surviving entity or following which the Company's shareholders immediately prior
to such transaction no longer control a majority of the Company's voting stock.
 
(b)             You and the Company may extend the term of your employment,
which will automatically extend all of the terms of this Letter Agreement unless
specifically modified as permitted herein, by mutual written agreement.
 
(c)             Upon termination for cause, you shall be immediately paid all
accrued salary, bonuses, incentive compensation to the extent earned, vested
deferred compensation pension plan and profit sharing plan benefits, which will
be paid in accordance with the applicable plan, and accrued vacation pay, all to
the date of termination.
 
(d)             Upon any termination other than for cause, you will immediately
be paid all accrued salary, all incentive compensation to the extent earned,
severance compensation as provided in Section 7(a) above, vested deferred
compensation (other than pension plan or profit sharing plan benefits, which
will be paid in accordance with the applicable plan), and accrued vacation pay,
all to the date of termination.
 
 
4

--------------------------------------------------------------------------------

 
 
(e)    "Termination for Cause" means termination by Company of Employee's
employment (i) by reason of Employee's willful fraud upon, or deliberate injury
or attempted injury to, the Company, (ii) by reason of Employee's gross
negligence or intentional misconduct with respect to the performance of
Employee's duties under this Agreement or (iii) by reason of Employee's material
breach of this Agreement; provided, however, that no such termination under
subsection (iii) above will be deemed to be a Termination for Cause unless the
Company has provided Employee with written notice of what it reasonably believes
are the grounds for any Termination for Cause and Employee fails to take
appropriate remedial actions during the thirty day period following receipt of
such written notice.
 
8. Non-Solicitation. You agree that during the entire term of your employment
with the Company, and for a period of 24 months following the cessation of
employment with the Company for any reason or no reason, you shall not directly
or indirectly solicit, induce, recruit or encourage any of the Company's
employees or consultants to terminate their relationship with the Company, or
attempt any of the foregoing, either for yourself or any other person or entity.
For a period of 24 months following cessation of employment with the Company for
any reason or no reason, you shall not attempt to negatively influence any of
the Company's clients or customers from purchasing Company products or services
or to solicit or influence or attempt to influence any client, customer or other
person either directly or indirectly, to direct his or its purchase of products
and/or services to any person, firm, corporation, institution or other entity in
competition with the business of the Company.
 
9. Arbitration. This Agreement is to be governed by and construed in accordance
with the laws of the State of New York applicable to contracts entered into and
wholly to be performed within the State of New York by New York residents. Any
controversy or claim arising out of or relating to this Agreement, or breach of
this Agreement (except for any controversy or claim with respect to Section 6 or
Section 8, which may be submitted, at the option of the Company, to any court of
competent jurisdiction located within New York, New York) is to be settled by
arbitration in New York, NY in accordance with the Commercial Arbitration Rules
of the American Arbitration Association, and judgment on the award rendered by
the arbitrators may be entered in any court having jurisdiction. There must be
three arbitrators, one to be chosen directly by each party at will, and the
third arbitrator to be selected by the two arbitrators so chosen. Each party
will pay the fees of the arbitrator he or she selects and his or her own
attorneys, and the expenses of his or her witnesses and all other expenses
connected with presenting his or her case. Other costs of the arbitration,
including the cost of any record or transcripts of the arbitration,
administrative fees, the fee of the third arbitrator, and all other fees and
costs, will be borne equally by the parties. Notwithstanding the foregoing, the
parties may apply to any court of competent jurisdiction for preliminary or
interim equitable relief, or to compel arbitration in accordance with this
paragraph, without breach of this arbitration provision.
 
 
5

--------------------------------------------------------------------------------

 
 
10. Miscellaneous. This Employment Letter, together with the Confidentiality
Agreement, sets forth the terms of your employment with the Company and
supersedes any prior representations or agreements, whether written or oral.
This Employment Letter may not be modified or amended except by a written
agreement, signed by the Company and by you. Whenever possible, each provision
of this Agreement will be interpreted in such manner as to be effective and
valid under applicable law, but if any provision of this Agreement is held to be
invalid, illegal or unenforceable in any respect under any applicable law or
rule in any jurisdiction, such invalidity, illegality or unenforceability will
be lessened or reduced to the extent possible or will be severed and will not
affect any other provision and this Agreement will be reformed, construed and
enforced in such jurisdiction as if such invalid, illegal or unenforceable
provision had never been contained herein. This Agreement will be governed by
New York law without reference to rules of conflicts of law. The waiver of any
breach of any provision of this Employment Letter will not operate or be
construed as a waiver of any subsequent breach of the same or other provision of
this Employment Letter. This Agreement will be binding on, and inure to the
benefit of, the executors, administrators, heirs, successors, and assigns of the
parties; provided, however, that except as expressly provided in this Agreement,
this Agreement may not be assigned either by Company or by Employee. This
Agreement may be executed in one or more counterparts, all of which taken
together will constitute one and the same Agreement.
 
11. Notices. All notices, requests, demands and other communications called for
hereunder shall be in writing and shall be deemed given (i) on the date of
delivery if delivered personally, (ii) one (1) day after being sent by a well
established commercial overnight service, (iii) three (3) days after being
mailed by registered or certified mail, return receipt requested, prepaid and
addressed to the parties or their successors at the following addresses, or at
such other addresses as the parties may later designate in writing, (iv) upon
confirmation of facsimile transfer, if sent by facsimile or (v) upon
confirmation of delivery when directed to the electronic mail address set forth
below, if sent by electronic mail:
 

 
If to the Company:
546 Fifth Avenue, 14th Floor
New York, NY 10036
Fax No.: 1 888 228 5672
Email address: st@relmada.com
       
If to you:
46 Schenck Avenue
Great Neck, New York 11021

 
We are all delighted to be able to extend you this offer and look forward to
working with you. To indicate your acceptance of the Company's offer, please
sign and date this letter in the space provided below and return it to me by the
6th of December, 2013, along with a signed and dated copy of the Confidentiality
Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
Very truly yours,
   
ACCEPTED AND AGREED:
           
RELMADA THERAPEUTICS INC.
   
DOUGLAS J. BECK, CPA
           
By:
/s/ Sergio Traversa
   
/s/ Douglas Beck, CPA
   
Chief Executive Officer
Board Member
   
Date: November 27, 2013
 

 
Date: November 25, 2013


 
7

--------------------------------------------------------------------------------

 
 
SCHEDULE A
 
DUTIES
 
Reporting to the Company's Chief Executive Officer ("CEO"), the Chief Financial
Officer will:
 
 
·
Provide strategic recommendations to the CEO/BOD based on financial analysis and
projections, cost identification and allocation, and revenue/expense analysis

 
·
Recommend yearly budget for CEO/BOD approval and oversee that Relmada's use of
resources are within those budget guidelines according to current laws and
regulations

 
·
Oversee fundraising planning and implementation, including identifying resource
requirements, researching funding sources, establishing strategies to approach
fenders, submitting proposals and administrating fundraising records and
documentation

 
·
Set financial policy and direction, lead all financial administration, business
planning, and budgeting. Work closely with the finance and governance committee
of the board of directors.

 
·
Oversee long-term budgetary planning and control cost management in alignment
with Relmada's plan

 
·
Ensure that financial record systems are maintained in accordance with Generally
Accepted Accounting Principles, and monitor the use of all funds.

 
·
Organize and maintain internal data management and information technology

 
·
Oversee the preparation and approval of all financial reporting materials

 
·
Manage cash flow and forecasting

 
·
Coordinate all audit activities.

 
·
Evaluate and oversee all benefits negotiations



 
 

--------------------------------------------------------------------------------

 
 
Attachment A: Confidential Information and Invention Assignment Agreement
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------